Citation Nr: 0508897	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for stomach 
disorder.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1944 
to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in March 
2001.


REMAND

In June 2001, the Board remanded the veteran's case.  
Specifically, the Board directed the RO, in pertinent part, 
to determine whether all reasonable efforts have been made to 
obtain the veteran's service medical records (SMRs) or 
contact the service department and ask it to provide copies 
of any and all service health records pertaining to the 
veteran, to include any clinical records and in-service 
hospitalization records.  In furtherance of the Board's 
remand directive above, the RO sent multiple letters to the 
veteran requesting him to identify any possible sources of 
previously unobtained SMRs.  Responses from the veteran dated 
in September 2001, April 2002, and March 2003 show that (1) 
the veteran contends that he received in-service medical 
treatment while aboard a United States Army vessel "General 
Welhur" during the period from January to February 1946, and 
(2) that he received in-service medical treatment from a Navy 
facility which was "on a hill right off from Honolulu" 
during the period of November 1945 to January 1946.  No 
additional service medical records have been associated with 
the claims file.

In an April 2004 decision, the Board found, in pertinent 
part, that no new and material evidence had been received to 
reopen a previously denied claim of service connection for a 
stomach disorder.  The veteran appealed the Board's April 
2004 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

Pursuant to a joint motion for partial remand dated in 
December 2004, the parties to the appeal agreed that the RO 
had not specifically followed the Board's June 2001 remand 
instructions, and the Board had not acted to ensure 
compliance with the remand instructions.  

In light of the above, an additional attempt should be made 
to obtain any previously unobtained service medical records, 
including, but not limited to, (1) any in-service medical 
treatment while aboard the U.S. Army vessel "General 
Welhur" during the period of January to February 1946, and 
(2) any in-service medical treatment from a Navy facility 
which was "on a hill right off from Honolulu" during the 
period of November 1945 to January 1946.  All efforts to 
obtain these records should be fully documented, and the 
facilities must provide a negative response if records are 
not available.

The Board also notes that additional medical opinion evidence 
from a radiologist was received at the Board in March 2005.  
The veteran's representative asked that the case be remanded 
to the RO so that this new evidence could be considered.  

Accordingly this case is REMANDED for the following:

1.	An additional attempt should be made to 
obtain any previously unobtained service 
medical records, including, but not 
limited to, (1) any evidence of in-service 
medical treatment while aboard the U.S. 
Army vessel "General Welhur" during the 
period of January to February 1946, and 
(2) any evidence of in-service medical 
treatment from a Navy facility which was 
"on a hill right off from Honolulu" 
during the period of November 1945 to 
January 1946.  The RO should conduct 
research as necessary to identify the 
exact location where any records might be 
stored based on this information from the 
veteran.  All efforts to obtain these 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.	The RO should review any evidence obtained 
as a result of the development sought 
above.  It should also review the medical 
opinion evidence received in March 2005.  
If it is determined that any development 
is incomplete, then appropriate corrective 
action should be taken.  If the RO 
determines that new and material evidence 
has been presented, then additional 
evidentiary development as deemed 
appropriate should be conducted.  This 
might include an examination and medical 
opinion evidence from a VA examiner with 
expertise in gastroenterology.

3.	The veteran's claim should then be 
reviewed and if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

